DETAILED ACTION
Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt (US Patent Publication 2012/0233905).
	a. Regarding claim 10, Holt discloses a cover for an ice fishing hole, comprising a cylindrical sleeve 20 [sleeve 10 includes a cylindrical body member 20 sized and shaped to be slightly smaller in diameter than a diameter of the ice fishing hole [0036]] having a top opening 26, a bottom opening 28 [cylindrical body member 20 includes a top aperture 26 and a bottom aperture 28 [0041]; cylindrical body member 20 also includes an interior surface 30 and a tapering exterior surface 32. The tapering exterior surface 32 is configured to enable an ice fisherman to easily remove the sleeve 10 from the ice fishing hole[0041]] and an interior bore 30, the cylindrical sleeve dimensioned to be received within a bore of the ice fishing hole [sleeve 10 is configured to be disposed substantially within an ice fishing hole. The sleeve 10 includes a cylindrical body member 20 sized and shaped to be slightly smaller in diameter than a diameter of an ice fishing hole [0040]]; a base 22 surrounding the top of the sleeve dimensioned to support the cover on a surface of the ice surrounding the bore [L-shaped flange 22 extending as a ring outwardly from a region between the top aperture 26 of the cylindrical body member and the bottom aperture 28. The L-shaped flange 22 is configured to rest on a top surface of an ice layer surrounding an ice fishing hole [0042]]; and a lid 24 [cover member 24 sized and shaped to fit over the top aperture 26 of the cylindrical body member 20 [0043]] attached to the base operable between an open position and a closed position [FIG. 2].
	

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1, 2, 5, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holt (US Patent Publication 2012/0233905) in view of Katz (US Patent Publication 2012/0246994).  
	a. Regarding claim 1, Holt teaches a cover for an ice fishing hole comprising a cylindrical sleeve 20 [sleeve 10 includes a cylindrical body member 20 sized and shaped to be slightly smaller in diameter than a diameter of the ice fishing hole [0036]] having a top opening 26 and a bottom opening 28 [cylindrical body member 20 includes a top aperture 26 and a bottom aperture 28 [0041]; cylindrical body member 20 also includes an interior surface 30 and a tapering exterior surface 32. The tapering exterior surface 32 is configured to enable an ice fisherman to easily remove the sleeve 10 from the ice fishing hole[0041]] and an interior bore 30, the cylindrical sleeve dimensioned to be received within a bore of the ice fishing hole [sleeve 10 is configured to be disposed substantially within an ice fishing hole. The sleeve 10 includes a cylindrical body member 20 sized and shaped to be slightly smaller in diameter than a diameter of an ice fishing hole [0040]]; a base 22 surrounding the top opening and dimensioned to be substantially larger than the bore of the ice fishing hole [L-shaped flange 22 extending as a ring outwardly from a region between the top aperture 26 of the cylindrical body member and the bottom aperture 28. The L-shaped flange 22 is configured to rest on a top surface of an ice layer surrounding an ice fishing hole [0042]]; and a lid 24 [cover member 24 sized and shaped to fit over the top aperture 26 of the cylindrical body member 20 [0043]] operable between an open position and a closed position [FIG. 2].
27 attached to base 32 via hinge 30 proximal to the top opening [Ice fishing hole cover 27 comprises a set of swingable half covers 28, 29 mounted to an outer frame 32 by a set of hinges, and preferably a set of spring loaded hinges 30, 31 [0025]] for the purpose of providing an ice fishing hole cover comprising a lid attached to the base via a hinge proximal to the top opening operable between an open position and a closed position to allow the user to remove the fish from the ice fishing hole for continuous fishing while preventing or minimizing loss of articles through a fishing hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Holt to include a lid attached to the base via a hinge proximal to the top opening as taught by Katz because doing so would have provided an ice fishing hole cover comprising a lid attached to the base via a hinge proximal to the top opening operable between an open position and a closed position to allow the user to remove the fish from the ice fishing hole for continuous fishing while preventing or minimizing loss of articles through a fishing hole.  
	b. Regarding claim 2, Holt in view of Katz teaches (references to Katz) the cover of claim 1 having a side of lid 27 opposite hinge 30. Holt in view of Katz does not specifically teach a slot defined in the lid and extending radially inwardly from a side of the lid opposite the hinge. Katz teaches a slot 24 defined in lid 20 extending radially inwardly from a side of the lid [a fishing line removal guide 24 extending from fishing line access 23 to edge surface 20 c of cover body 19 [0023]] for the purpose of providing for removal of the lid without disturbing a fishing line extending therethrough. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Holt in view of Katz to include a slot defined in the lid and extending radially inwardly from a side of the lid opposite the hinge as taught by Katz because doing so would have provided for removal of the lid without disturbing a fishing line extending therethrough.
c. Regarding claim 5, Holt in view of Katz teaches (references to Holt) the cover of claim 1 having base 22. Holt further teaches one or more handles 36 defined in a surface of base 22 [a pair of handle members 36 disposed on the L-shaped flange 22. The pair of handle members 36 are configured to enable a user/fisherman to remove the sleeve 10 from an ice fishing hole. In one non-limiting embodiment, handle members 36 through the L-shaped ring may be embodied as a cut-away portion of the L-shaped ring instead of a cut-out [0043]].
d. Regarding claim 9, Holt in view of Katz teaches (references to Holt) the cover of claim 1 wherein cylindrical sleeve 20 [sleeve 10 includes a cylindrical body member 20 sized and shaped to be slightly smaller in diameter than a diameter of the ice fishing hole [0036]] is frusto-conical, and converges inwardly from the top opening to the bottom opening [The cylindrical body member 20 also includes an interior surface 30 and a tapering exterior surface 32. The tapering exterior surface 32 is configured to enable an ice fisherman to easily remove the sleeve 10 from the ice fishing hole [0041]; a tapering exterior surface, such that an exterior diameter of a top portion of the exterior surface is larger than an exterior diameter of a bottom portion of the exterior surface, abstract, claim 1, [0017]].

5. 	Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holt (US Patent Publication 2012/0233905) in view of Katz (US Patent Publication 2012/0246994) and Nelson et al. US 3,466,781).
a. Regarding claim 3, Holt in view of Katz teaches (references to Holt) the cover of claim 1 having base 22 and top opening 26 [cylindrical body member 20 includes a top aperture 26 and a bottom aperture 28 [0041]]. Holt in view of Katz does not specifically teach the base has a frusto-conical shape diverging outwardly from the top opening. Nelson teaches base 20 has a frusto-conical shape diverging outwardly from top opening 24 [FIGS. 1-2] for the purpose of providing a frusto-conical base for protectively covering an ice fishing hole from the cold wind and help prevent it from being frozen over, and also to prevent the entry thereinto of snow, ice and the like, while simultaneously permiting one to fish through the covered hole in the desired manner. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Holt in view of Katz to include the base having a frusto-conical shape diverging outwardly from the top opening as taught by Nelson because doing so would have provided a frusto-conical base for protectively covering an ice fishing hole from the cold wind 
b. Regarding claim 4, Holt in view of Katz teaches (references to Holt) the cover of claim 1 having base 22. Holt in view of Katz does not specifically teach the base is formed as a spheroidal section.  Nelson teaches base 20 is formed as a spheroidal section [The shroud 20 of the canopy means comprises a dish shaped member, col. 2 lines 55-56; FIG. 1] for the purpose of providing for protectively covering an ice fishing hole from the cold wind and help prevent it from being frozen over, and also to prevent the entry thereinto of snow, ice and the like, while simultaneously permiting one to fish through the covered hole in the desired manner. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Holt in view of Katz to include the base formed as a spheroidal section as taught by Nelson because doing so would have provided for protectively covering an ice fishing hole from the cold wind and help prevent it from being frozen over, and also to prevent the entry thereinto of snow, ice and the like, while simultaneously permiting one to fish through the covered hole in the desired manner. 
c. Regarding claim 7, Holt in view of Katz teaches (references to Holt) the cover of claim 1 having top opening 26 and a top surface of the base 22. Holt in view of Katz does not specifically teach an annular rim defined about the top opening and recessed from a top surface of the base. Nelson teaches annular rim 26 defined about top opening 24 and recessed from a top surface of base 20 [FIG. 4] for the purpose of providing an annular rim extending into the top opening as a mounting structure for restingly supporting the lid about its periphery recessed from a top surface of the base to shelter the top opening from the cold wind and help prevent it from being frozen over.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Holt in view of Katz to include an annular rim defined about the top opening and recessed from a top surface of the base as taught by Nelson because doing so would have provided an annular rim extending into the top opening as a mounting structure for restingly supporting the lid about its periphery recessed from a top surface of the base to shelter the top opening from the cold wind and help prevent it from being frozen over.
26. Holt in view of Katz and Nelson does not specifically teach the lid is dimensioned to be supported on the annular rim. Nelson teaches lid 14 is dimensioned to be supported on annular rim 26 for the purpose of providing an annular rim extending into the top opening as a mounting structure for restingly supporting the lid about its periphery recessed from a top surface of the base to shelter the top opening from the cold wind and help prevent it from being frozen over.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Holt in view of Katz and Nelson to include the lid dimensioned to be supported on the annular rim as taught by Nelson because doing so would have provided an annular rim extending into the top opening as a mounting structure for restingly supporting the lid about its periphery recessed from a top surface of the base to shelter the top opening from the cold wind and help prevent it from being frozen over.

6. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holt (US Patent Publication 2012/0233905) in view of Katz (US Patent Publication 2012/0246994) and Colla et al. (US Patent Publication 2010/0193660).
a. Regarding claim 6, Holt in view of Katz teaches (references to Holt) the cover of claim 1 having a top surface of base 22. Holt in view of Katz does not specifically teach a plurality of apertures defined in a top surface of the base dimensioned to receive a stake for securing the cover to the surface of the ice. Colla teaches a plurality of apertures defined in a top surface of base 18 [Multiple apertures in said bracket 18, provide the means to secure itself to the ice. Ice anchors 20 and 21 can be inserted in the two apertures on either side of eyebolt 11. This is the preferred ice attach method by either manually screwing ice anchors 20 and 21 into the ice or by hanging them in the partially drilled ice hole [0038]] dimensioned to receive stake 20, 21, 22, 23 for securing cover 10 to the surface of the ice [Bracket 18 sits atop a partially drilled ice hole and is secured to the ice via ice anchors 20 and 21. Optional ice screws 22 and 23 are shown secured to the ice through side holes in bracket 18 [0040]] for the purpose of providing a simple and fairly quick means to attach objects atop a drilled ice 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Holt in view of Katz to include a plurality of apertures defined in a top surface of the base dimensioned to receive a stake for securing the cover to the surface of the ice as taught by Colla because doing so would have provided a simple and fairly quick means to attach objects atop a drilled ice hole via a plurality of apertures dimensioned to receive a stake anchored in the ice and secure items from the wind and prevent unwanted movement.  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643